Gray, C. J.
The Gen. Sts. c. 121, § 34, on which the plain*224tiff mainly relies, relate to the removal and punishment of attorneys at law, for deceit, malpractice or other gross misconduct, and to their liability in damages to parties injured thereby; and have no application to this case, in which the plaintiff seeks to recover for services rendered by him as an attorney at law, and the jury, under rulings since affirmed by this court, have found those services to have been of no value.
The rulings of the Superior Court on the motion for a new trial, so far as they proceeded on matters of fact or of discretion, or on questions of law which were or might have been raised before verdict, are not subjects of appeal. Nor can the plaintiff by moving for a new trial or in arrest of judgment in the court below, and appealing to this court from the overruling of such motions, entitle himself to be heard anew, either in that court or in this, upon the correctness of the judgment by which this court heretofore overruled the exceptions taken at the trial. Shannon v. Shannon, 10 Allen, 249. Aldrich v. Springfield, Athol & Northeastern Railroad, 125 Mass. 404.
No other error in law being suggested, the order of the Superior Court, overruling the plaintiff’s motions, must be

Affirmed.